The opinion of the Court was delivered, by
Lowrie, J.
These township orders are not bills of exchange, Warner v. The Commonwealth, 1 State Rep. 154, nor contracts of any kind; but merely directions to the township treasurer to pay certain moneys on account of the township, being the usual form in which all public debts are paid. If there be no funds in hand the orders are not paid; but this is not necessarily a breach even of the original contract on which the orders are given, for they *201may be issued in advance of the time of payment agreed upon. They are not or should not be intended for circulation, but for immediate presentation. If there be no funds, what then ? Simply that the original debt or cause of action remains unsatisfied. If he sues upon that or is unduly delayed upon it, he gets interest as in other cases. But if he retains the orders, he shows an intention to take the chance of funds coming into the treasury, and to accept what alone the treasurer can pay, that is, the face of the order. Where he sues upon the orders the same result follows. He claims in Court w'hat the treasurer could have paid on the orders, that is, the principal without interest. If the suit were on the contract on which the debt arose, we should have it before us in all its circumstances, and could then decide what interest would he proper.
Judgment affirmed.